Citation Nr: 0501694	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-25 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to the assignment of an initial extraschedular 
rating for residuals of a status post crush injury to the 3rd 
digit of the right hand, currently rated 10 percent on a 
schedular basis.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1976 to March 
1979.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted service connection and a 10 
percent schedular rating for status post crush injury to the 
3rd digit, right hand.  The veteran appealed for the 
assignment of a higher initial rating.

In a decision entered in August 2004, the Board denied 
entitlement to the assignment of an initial schedular rating 
in excess of 10 percent for the veteran's service-connected 
residuals of a crush injury of the 3rd digit of the right 
hand and remanded the issue of entitlement to an 
extraschedular rating (initial or staged) for the same 
disability.  The veteran appealed the Board decision denying 
an initial schedular rating in excess of 10 percent for the 
residuals of a crush injury of the 3rd digit of the right 
hand to the Court of Appeals for Veterans' Claims (Court). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, in August 2004, the Board denied the 
veteran's appeal for entitlement to an initial schedular 
rating in excess of 10 percent for the veteran's service-
connected residuals of a crush injury of the 3rd digit of the 
right hand, which the veteran has appealed to the Court, and 
remanded the issue of entitlement to the assignment of an 
initial extraschedular rating for the same disability.  The 
Board noted in the remand that, while the 10 percent rating 
assigned by the RO represented the maximum schedular rating 
possible under the rating schedule, the veteran has testified 
during the appeal that the disability at issue has caused 
diminished work capacity, and there is a statement from the 
veteran's employer of record substantiating the fact that the 
veteran is no longer able to maintain the level of typing 
proficiency that his job requires.  As a result, the Board 
remanded the extraschedular question for referral to the VA 
Director of the Compensation and Pension Service for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004).  The RO was 
then to issue a Supplemental Statement of the Case (SSOC) 
containing all the relevant action taken on the claim.  

Subsequent to the Board remand, in December 2004, the 
Director of the Appeals Management Center referred the claim 
to the Under Secretary for Benefits.  However, no further 
action has been taken on the claim, to include no issuance of 
an SSOC, and the case was returned to the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  The Board finds that the claim must 
be remanded to the RO for an extraschedular rating pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1) and, if the 
benefit sought is not granted to the veteran's satisfaction, 
for the issuance of an SSOC.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should ensure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  

2.  Thereafter, the claim for entitlement 
to an extraschedular rating for residuals 
of a status post crush injury to the 3rd 
digit of the right hand, currently rated 
10 percent on a schedular basis, must be 
referred to the VA Director of the 
Compensation and Pension Service for 
consideration of whether an 
extraschedular rating is warranted under 
the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Attention is directed to 
the relevant medical evidence of 
unfavorable ankylosis of the right 3rd 
finger, with secondary problems with 
grasping with the right hand, the 
veteran's testimony regarding secondary 
work impairment, and the statement from 
an employer regarding the veteran's 
industrial impairment caused by his right 
hand disability.

3.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim.  A reasonable 
period of time for a response should be 
afforded and the case should be returned 
to the Board for further consideration, 
if otherwise in order.  No action is 
required of the veteran until he is 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


